--------------------------------------------------------------------------------

EXHIBIT 10.34
 
THIS NOTE AND THE SECURITIES ISSUABLE UPON CONVERSION OF THIS NOTE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”),
OR QUALIFIED UNDER ANY STATE SECURITIES LAW, AND MAY NOT BE OFFERED FOR SALE OR
SOLD UNLESS A REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND APPLICABLE
STATE SECURITIES LAWS SHALL BE EFFECTIVE WITH RESPECT THERETO OR AN EXEMPTION
FROM REGISTRATION UNDER THE SECURITIES ACT AND/OR QUALIFICATION UNDER APPLICABLE
STATE SECURITIES LAWS IS AVAILABLE IN CONNECTION WITH SUCH OFFER OR SALE. THIS
NOTE DOES NOT REQUIRE PHYSICAL SURRENDER HEREOF IN ORDER TO EFFECT A PARTIAL
PAYMENT, REDEMPTION OR CONVERSION HEREOF.  ACCORDINGLY, THE OUTSTANDING
PRINCIPAL AMOUNT OF THIS NOTE MAY BE LESS THAN THE PRINCIPAL AMOUNT SHOWN BELOW.
 
HYTHIAM, INC.
 
SECURED CONVERTIBLE PROMISSORY NOTE
 
Issue Date: November __, 2010
$[__________]

 
FOR VALUE RECEIVED, HYTHIAM, INC., a Delaware corporation (the “Company”),
hereby promises to pay to the order of [____________], or its successors or
assigns (the “Holder”) the sum of $[_________]) in same day funds on or before
the two-year anniversary of the Issue Date (the “Maturity Date”), unless this
Secured Convertible Promissory Note (this “Note”) is earlier converted pursuant
to Section 3 hereof.
 
The following terms shall apply to this Note:
 
1.      DEFINITIONS.
 
“Applicable Interest Rate” means an annual rate equal to twelve percent (12%)
prior to any Event of Default, and twenty percent (20%) after the occurrence of
any Event of Default until such Event of Default is cured, computed on the basis
of a 365-day year and calculated using the actual number of days elapsed since
the Issue Date or the date on which Interest was most recently paid.
 
“Business Day” means any day other than a Saturday, a Sunday or a day on which
the New York Stock Exchange is closed or on which banks are authorized by law to
close in New York, New York.
 
“Common Stock” means the common stock of the Company, $0.0001 par value per
share, and any securities into which such common stock may hereafter be
reclassified.
 
“Conversion Date” means the date that a Reverse Stock Split has occurred.
 
“Highest Lawful Rate” means the maximum non-usurious rate of interest, as in
effect from time to time, which may be charged, contracted for, reserved,
received or collected by the Holder in connection with this Note under
applicable law.
 
“Issue Date” means the date first written above.
 
“Maturity Date” has the meaning set forth in the preamble of this Note.
 
“Notes” means the notes issued pursuant to the Purchase Agreements.
 
“Conversion Price” means $0.01 per share of Common Stock.
 
“Reverse Stock Split” means a reverse stock split (the “Reverse Stock Split”),
in a ratio to be determined in the sole discretion of the Board of Directors of
the Company, which must be approved by the holders of more than 50% of the then
outstanding Common Stock.
 
 
1

--------------------------------------------------------------------------------

 

“Purchase Agreements” means those certain Securities Purchase Agreements dated
as of the date hereof by and between the Company and the investors signatory
thereto; “Purchase Agreement” means the Securities Purchase Agreement dated as
of the date hereof between the Company and the Holder.
 
All definitions contained in this Note are equally applicable to the singular
and plural forms of the terms defined.  The words “hereof,” “herein” and
“hereunder” and words of similar import referring to this Note refer to this
Note as a whole and not to any particular provision of this Note.  Any
capitalized term used but not defined herein has the meaning specified in the
Purchase Agreement.
 
INTEREST.
 
(a)           Interest Rate.  This Note shall bear interest on the unpaid
principal amount hereof (“Interest”) at a rate per annum equal to the Applicable
Interest Rate.
 
(b)           Interest Payments.  The Company shall pay accrued and unpaid
Interest (unless this Note is converted pursuant to the terms hereof) (i) on the
Maturity Date and (ii) on any date on which the entire principal amount of this
Note is paid in full (whether through conversion or otherwise).  The Company
shall pay Interest either (i) in cash by wire transfer of immediately available
funds or (ii) in shares of Common Stock.
 
CONVERSION.
 
(c)           Conversion upon Reverse Stock Split.  Upon a Reverse Stock Split,
the Note shall be automatically converted into such number of shares of Common
Stock (a “Conversion”) up to the entire unpaid principal amount of this Note,
together with any Interest accrued but unpaid thereon, divided by the Conversion
Price.  Upon a Conversion, the Holder shall be entitled to receive, and shall be
issued, a certificate representing the number of shares of Common Stock into
which the Note is automatically converted (the “Conversion Shares”).
 
(d)           Conversion Mechanics.  The Holder shall not be required to
physically surrender this Note to the Company in order for the Conversion to
take effect.  Upon a Conversion, the Holder shall be deemed to be the holder of
record of the Conversion Shares upon the Conversion Date.  As soon as
practicable after the Conversion Date, the Company shall, at its expense, issue
and deliver to Holder, one or more certificates (bearing such legends as are
required by applicable state and federal securities laws in the opinion of
counsel to the Company) for the applicable Conversion Shares, registered in the
name of Holder, free of any and all liens, encumbrances or other impediments to
clear title.  No fractional Conversion Shares shall be issued upon conversion of
this Note, and any fractional Conversion Shares to which the Holder would
otherwise be entitled shall be rounded up to the nearest whole Conversion Share
and issued to the Holder along with the other Conversion Shares.  Upon the
Conversion or payment, as applicable, of all amounts due Holder in accordance
with this terms of this Note, this Note shall be cancelled and no further
amounts shall be due hereunder.
 
(e)            Adjustment of Conversion Price.  Until the Note has been paid in
full or converted in full, the Conversion Price shall be subject to adjustment
from time to time as follows (but shall not be increased, other than pursuant to
Section 3(c)(i) hereof):
 
(i)           Adjustments for Stock Splits and Combinations.  If the Company
shall at any time or from time to time after the Issue Date effect a stock split
of the outstanding Common Stock, the applicable Conversion Price in effect
immediately prior to the stock split shall be proportionately decreased. If the
Company shall at any time or from time to time after the Issue Date, combine the
outstanding shares of Common Stock, the applicable Conversion Price in effect
immediately prior to the combination shall be proportionately increased. Any
adjustments under this Section 3(c)(i) shall be effective at the close of
business on the date the stock split or combination occurs.
 
(ii)           Adjustments for Certain Dividends and Distributions.  If the
Company shall at any time or from time to time after the Issue Date make or
issue or set a record date for the determination of holders of Common Stock
entitled to receive a dividend or other distribution payable in shares of Common
Stock, then, and in each event, the applicable Conversion Price in effect
immediately prior to such event shall be decreased as of the time of such
issuance or, in the event such record date shall have been fixed, as of the
close of business on such record date, by multiplying the applicable Conversion
Price then in effect by a fraction:
 
 
2

--------------------------------------------------------------------------------

 

(A) the numerator of which shall be the total number of shares of Common Stock
issued and outstanding immediately prior to the time of such issuance or the
close of business on such record date; and
 
(B) the denominator of which shall be the total number of shares of Common Stock
issued and outstanding immediately prior to the time of such issuance or the
close of business on such record date plus the number of shares of Common Stock
issuable in payment of such dividend or distribution.
 
(iii)           Adjustment for Other Dividends and Distributions.  If the
Company shall at any time or from time to time after the Issue Date make or
issue or set a record date for the determination of holders of Common Stock
entitled to receive a dividend or other distribution payable in other than
shares of Common Stock, then, and in each event, an appropriate revision to the
applicable Conversion Price shall be made and provision shall be made (by
adjustments of the Conversion Price or otherwise) so that the holders of this
Note shall receive upon conversions thereof, in addition to the number of shares
of Common Stock receivable thereon, the number of securities of the Company or
other issuer (as applicable) or other property that they would have received had
this Note been converted into Common Stock on the date of such event and had
thereafter, during the period from the date of such event to and including the
Conversion Date, retained such securities (together with any distributions
payable thereon during such period) or assets, giving application to all
adjustments called for during such period under this Section 3(c)(iii) with
respect to the rights of the holders of the Notes; provided, however, that if
such record date shall have been fixed and such dividend is not fully paid or if
such distribution is not fully made on the date fixed therefor, the Conversion
Price shall be adjusted pursuant to this paragraph as of the time of actual
payment of such dividends or distributions.
 
(iv)           Adjustments for Reclassification, Exchange or Substitution.  If
the Common Stock at any time or from time to time after the Issue Date shall be
changed to the same or different number of shares or other securities of any
class or classes of stock or other property, whether by reclassification,
exchange, substitution or otherwise (other than by way of a stock split or
combination of shares or stock dividends provided for in Sections 3(c)(i), (ii)
and (iii)), then, and in each event, an appropriate revision to the Conversion
Price shall be made and provisions shall be made (by adjustments of the
Conversion Price or otherwise) so that the Holder shall have the right
thereafter to convert this Note into the kind and amount of shares of stock or
other securities or other property receivable upon reclassification, exchange,
substitution or other change, by holders of the number of shares of Common Stock
into which such Note might have been converted immediately prior to such
reclassification, exchange, substitution or other change, all subject to further
adjustment as provided herein.
 
(v)           Adjustments for Issuance of Additional Shares of Common Stock.  In
the event the Company shall at any time or from time to time issue or sell any
additional shares of Common Stock (otherwise than as provided in the foregoing
subsections (i) through (iv) of this Section 3(c) or pursuant to Common Stock
Equivalents (hereafter defined) granted or issued prior to the Issue Date) other
than Excluded Stock (as defined herein) (“Additional Shares of Common Stock”),
at an effective price per share less than the Conversion Price then in effect or
without consideration, then the Conversion Price upon each such issuance shall
be reduced to a price equal to a price equal to the amount determined by
multiplying the Conversion Price by a fraction: (A) the numerator of which shall
be (x) the total number of shares of Common Stock outstanding (including shares
of Common Stock issuable upon exercise or conversion of outstanding options,
warrants and convertible securities) immediately prior to such issuance of
Additional Shares of Common Stock, plus (y) the number of shares of Common Stock
which the net aggregate consideration, if any, received by the Company upon such
issuance of Additional Shares of Common Stock would purchase at the Conversion
Price in effect immediately prior to such issuance; and (B) the denominator of
which shall be (x) total number of shares of Common Stock outstanding (including
shares of Common Stock issuable upon exercise or conversion of outstanding
options, warrants and convertible securities) immediately prior to such issuance
of Additional Shares of Common Stock, plus (y) the number of additional shares
of Common Stock issued as part of such issuance of Additional Shares of Common
Stock.  “Excluded Stock” shall mean (A) shares of Common Stock issued (or
issuable upon exercise of rights, options or warrants outstanding from time to
time) granted or issued to officers, directors or employees of, or consultants
to, the Company pursuant to a stock grant, stock option plan, employee stock
purchase plan, restricted stock plan or other similar plan, in each case as
approved by the Company’s Board of Directors, (B) shares of Common Stock issued
(or issuable upon exercise of rights, options or warrants outstanding from time
to time) granted or issued to financial institutions, equipment lessors, brokers
or similar persons in connection with commercial credit arrangements, equipment
financings, commercial property lease transactions or similar transactions, (C)
securities issued in connection with a strategic alliance, acquisition or
similar transaction, (D) shares of Common Stock issued (or issuable upon
exercise of rights, options or warrants outstanding from time to time) for bona
fide services; or (E) shares issued or issuable as a result of any stock split,
combination, dividend, distribution, reclassification, exchange or substitution.
 
 
3

--------------------------------------------------------------------------------

 

(vi)           Issuance of Common Stock Equivalents.  The provisions of this
Section 3(c) shall apply if (a) the Company, at any time after the Issue Date,
shall issue any securities convertible into or exchangeable for, directly or
indirectly, Common Stock (“Convertible Securities”), other than the Notes, or
(b) any rights or warrants or options to purchase any such Common Stock or
Convertible Securities (collectively, the “Common Stock Equivalents”) shall be
issued or sold. If the price per share for which Additional Shares of Common
Stock may be issuable pursuant to any such Common Stock Equivalent shall be less
than the applicable Conversion Price then in effect, or if, after any such
issuance of Common Stock Equivalents, the price per share for which Additional
Shares of Common Stock may be issuable thereafter is amended or adjusted, and
such price as so amended shall be less than the applicable Conversion Price in
effect at the time of such amendment or adjustment, then the applicable
Conversion Price upon each such issuance or amendment shall be adjusted as
provided in subsection (v) of this Section 3(c).  In the case of the issuance,
sale, distribution or granting of any rights or warrants or options as part of a
unit consisting of such rights or warrants or options and Common Stock and/or
Convertible Securities, then for purposes of calculating any adjustment pursuant
to subsection (v) of this Section 3(c), no value shall be attributed to such
rights, warrants or options in allocating the price paid for the unit among the
securities comprising such unit.
 
(vii)           Consideration for Stock.  In case any shares of Common Stock or
any Common Stock Equivalents shall be issued or sold:
 
(A)           in connection with any merger or consolidation in which the
Company is the surviving corporation (other than any consolidation or merger in
which the previously outstanding shares of Common Stock of the Company shall be
changed to or exchanged for the stock or other securities of another
corporation), the amount of consideration therefor shall be, deemed to be the
fair value, as determined reasonably and in good faith by the Board of Directors
of the Company, of such portion of the assets and business of the nonsurviving
corporation as such Board may determine to be attributable to such shares of
Common Stock, Convertible Securities, rights or warrants or options, as the case
may be; or
 
(B)           in the event of any consolidation or merger of the Company in
which the Company is not the surviving corporation or in which the previously
outstanding shares of Common Stock of the Company shall be changed into or
exchanged for the stock or other securities of another corporation, or in the
event of any sale of all or substantially all of the assets of the Company for
stock or other securities of any corporation, the Company shall be deemed to
have issued a number of shares of its Common Stock for stock or securities or
other property of the other corporation computed on the basis of the actual
exchange ratio on which the transaction was predicated, and for a consideration
equal to the fair market value on the date of such transaction of all such stock
or securities or other property of the other corporation. If any such
calculation results in adjustment of the applicable Conversion Price, or the
number of shares of Common Stock issuable upon conversion of the Notes, the
determination of the applicable Conversion Price or the number of shares of
Common Stock issuable upon conversion of the Notes immediately prior to such
merger, consolidation or sale, shall be made after giving effect to such
adjustment of the number of shares of Common Stock issuable upon conversion of
the Notes. In the event Common Stock is issued with other shares or securities
or other assets of the Company for consideration which covers both, the
consideration computed as provided in this Section 3(c)(vii) shall be allocated
among such securities and assets as determined in good faith by the Board of
Directors of the Company.
 
(f)           Record Date.  In case the Company shall take record of the holders
of its Common Stock for the purpose of entitling them to subscribe for or
purchase Common Stock or Convertible Securities, then the date of the issue or
sale of the shares of Common Stock shall be deemed to be such record date.
 
 
4

--------------------------------------------------------------------------------

 

EVENTS OF DEFAULT.  Upon the occurrence of any of the following events (each, an
“Event of Default”):
 
(g)           the Company or any of its Subsidiaries shall (i) apply for or
consent to the appointment of a receiver, trustee or liquidator of itself or of
its property, (ii) be unable, or admit in writing its inability, to pay its
debts as they mature, (iii) make a general assignment for the benefit of
creditors, (iv) be adjudicated a bankrupt or insolvent, (v) file a voluntary
petition in bankruptcy, or a petition or answer seeking reorganization or an
arrangement with creditors to take advantage of any insolvency law, or an answer
admitting the material allegations of a bankruptcy, reorganization or insolvency
petition filed against it, (vi) take corporate action for the purpose of
effecting any of the foregoing, or (vii) have an order for relief entered
against it in any proceeding under the United States Bankruptcy Code;
 
(h)           an order, judgment or decree shall be entered, without the
application, approval or consent of the Company or any of its Subsidiaries, by
any court of competent jurisdiction, approving a petition seeking reorganization
of the Company or any of its Subsidiaries, or appointing a receiver, trustee or
liquidator of the Company or any of its Subsidiaries, or of all or a substantial
part of its assets, and such order, judgment or decree shall not be dismissed
within thirty (30) consecutive days thereof;
 
(i)            the Company or any of its Subsidiaries shall fail to pay as and
when due any principal or Interest hereunder, and such failure to pay continues
uncured for thirty (30) days after receipt of notice thereof;
 
(j)            the Company breaches any condition or obligation under this Note,
the Transaction Documents, or any other outstanding indebtedness of the Company,
and such breach continues uncured for thirty (30) days after receipt of notice
thereof; or
 
(k)           the Company or any of its Subsidiaries shall cease its business
operations;
 
then, upon any such event, the Company shall redeem this Note at a redemption
price equal to the greater of (i) the outstanding principal amount of this Note
and (ii) the fair market value of the Common Stock that would have been acquired
upon a Conversion, such fair market value to be determined by an independent
third party approved by the Company’s Board of Directors (the “Redemption”), and
such Redemption shall not impair any or all of the Holder’s other rights and
remedies available to the Holder under applicable law.
 
HOLDER COSTS. The Company agrees to promptly pay, on demand, all of the
reasonable losses, costs, and expenses (including, without limitation,
reasonable attorneys’ fees and disbursements) which the Holder incurs in
connection with enforcement of this Note, or the protection or preservation of
the Holder’s rights under this Note, whether by judicial proceeding or
otherwise, except that the Company shall be reimbursed for any such costs, fees
and expenses if it is subsequently determined by a court that Holder is not
entitled to such enforcement.  Such costs and expenses include, without
limitation, those incurred in connection with any workout or refinancing, or any
bankruptcy, insolvency, liquidation or similar proceedings.
 
PREPAYMENT. This Note may not be prepaid, in whole or in part, at any time.
 
COMPANY WAIVERS. The Company hereby waives diligence, demand, presentment,
protest or notice of any kind.  The Company agrees to make all payments under
this Note without setoff or deduction and regardless of any counterclaim or
defense.
 
SECURITY.
 
(a)           Security Interest.  As security for the due and prompt payment and
performance of all payment obligations under this Note and any modifications,
replacements and extensions hereof (collectively, “Secured Obligations”), the
Company hereby pledges and grants a security interest to the Holder in all
assets of the Company, whether now owned or hereafter acquired, including
without limitation all intellectual property, as more fully set forth on
Schedule 1 hereto   (collectively, the “Collateral”).  All rights granted hereby
in the Collateral are on a pari passu basis with the security interests on the
assets of the Company held by Socius Capital Group, LLC and Esousa Holdings, LLC
pursuant to the Securities Purchase Agreements entered into by them with the
Company, dated October 19, 2010, and the related transaction documents.
 
 
5

--------------------------------------------------------------------------------

 

(b)           Financing Statement; Further Assurances.  The Company agrees,
concurrently with executing this Note, that the Holder may file a UCC-1
financing statement relating to the Collateral in favor of the Holder, and any
similar financing statements in any jurisdiction in which the Holder reasonably
determines such filing to be necessary.  The Company further agrees that at any
time and from time to time the Company shall promptly execute and deliver all
further instruments and documents that the Holder may request in order to
perfect and protect the security interest granted hereby, or to enable the
Holder to exercise and enforce its rights and remedies with respect to any
Collateral following an Event of Default.
 
(c)           Default.  Following an Event of Default, and, if a Redemption has
not occurred, the Company shall deliver the Collateral, including original
certificates or other instruments representing any Collateral, to the Holder to
hold as secured party, and Company shall, if requested by the Holder, execute a
securities account control agreement. In addition, the Holder shall have all
rights of a secured party under the Uniform Commercial Code, including without
limitation the right to foreclose on all or any of the Collateral, in any order.
 
(d)           Powers of the Holder.  The Company hereby appoints the Holder as
Company’s true and lawful attorney-in-fact to perform any and all of the
following acts, which power is coupled with an interest, is irrevocable until
the Secured Obligations are paid and performed in full, and may be exercised
from time to time by the Holder in its discretion: To take any action and to
execute any instrument which the Holder may deem reasonably necessary or
desirable to accomplish the purposes of this Section 8(d) and, more broadly,
this Note including, without limitation: (i) during the continuance of any Event
of Default hereunder, to receive, endorse and collect all instruments or other
forms of payment made payable to the Company representing any dividend, interest
payment or other distribution in respect of the Collateral or any part thereof
and to give full discharge for the same, when and to the extent permitted by
this Note, (ii) to perform or cause the performance of any obligation of the
Company hereunder in the Company’s name or otherwise, (iii) during the
continuance of any Event of Default hereunder, to liquidate any Collateral
pledged to the Holder hereunder and to apply proceeds thereof to the payment of
the Secured Obligations or to place such proceeds into a cash collateral account
or to transfer the Collateral into the name of the Holder, all at the Holder’s
sole discretion, (iv) to enter into any extension, reorganization or other
agreement relating to or affecting the Collateral, and, in connection therewith,
to deposit or surrender control of the Collateral, (v) to accept other property
in exchange for the Collateral, (vi) to make any compromise or settlement the
Holder deems desirable or proper, and (vii) to execute on the Company’s behalf
and in the Company’s name any documents required in order to give the Holder a
continuing first lien upon the Collateral or any part thereof.
 
(e)           Full Recourse Note.  This is a full recourse Note. Accordingly,
notwithstanding that the Company’s obligations under this Note are secured by
the Collateral, in the event of a material default hereunder, the Holder shall
have full recourse to all the other assets of Company.  Moreover, the Holder
shall not be required to proceed against or exhaust any Collateral, or to pursue
any Collateral in any particular order, before the Holder pursues any other
remedies against Company or against any of Company’s assets.
 
MISCELLANEOUS.
 
(l)            Notices.  Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing,
shall be given at the addresses set forth in the Purchase Agreement, and shall
be deemed given and effective on the earliest of (i) the date of transmission,
if such notice or communication is delivered via facsimile at the facsimile
number specified in this Section, or via electronic mail, prior to 6:30 p.m.
(New York City time) on a Trading Day and an electronic confirmation of delivery
is received by the sender, (ii) the next Trading Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number specified in this Section on a day that is not a Trading Day or
later than 6:30 p.m. (New York City time) on any Trading Day, (iii) the Trading
Day following the date of mailing, if sent by nationally recognized overnight
courier service, or (iv) upon actual receipt by the party to whom such notice is
required to be given by personal delivery.
 
(m)          Amendments; Waivers; No Oral Changes.  No provision of this Note
may be waived or amended except in a written instrument signed by the Company
and the holders of 66 2/3% of the outstanding principal of the Notes.  No waiver
of any default with respect to any provision, condition or requirement of this
Note shall be deemed to be a continuing waiver in the future or a waiver of any
subsequent default or a waiver of any other provision, condition or requirement
hereof, nor shall any delay or omission of either party to exercise any right
hereunder in any manner impair the exercise of any such right.
 
 
6

--------------------------------------------------------------------------------

 

(n)           Lost or Stolen Note.  Upon receipt by the Company of evidence of
the loss, theft, destruction or mutilation of this Note, and (in the case of
loss, theft or destruction) of indemnity or security reasonably satisfactory to
the Company, and upon surrender and cancellation of this Note, if mutilated, the
Company shall execute and deliver to the Holder a new Note identical in all
respects to this Note.
 
(o)           Governing Law.  This Note shall be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and to be performed entirely within the State of New York, without giving effect
to conflict of law principles thereof.
 
(p)           Headings.  The headings in this Note are for purposes of reference
only, and shall not limit or otherwise affect the meaning hereof.
 
(q)           Transfer; Successors and Assigns.  The terms of this Note shall
inure to the benefit of and bind the parties hereto and their successors and
assigns.  As used herein the term “Company” shall include the undersigned
Company and any other person or entity who may subsequently become liable for
the payment hereof; provided however, that the Company shall not have the right
to assign this Note or its obligations or rights hereunder without the prior
written consent of the Holder.  The term “Holder” shall include the named Holder
as well as any other person or entity to whom this Note or any interest in this
Note is conveyed, transferred or assigned.  The person signing this Note on
behalf of the Company represents and warrants that he or she has full authority
to do so and that this Note binds the Company in accordance with its terms, and
that there are no other agreements, judgments, or other circumstances which
would cause this Note to not be fully binding against the Company.  In the event
Holder takes any action to enforce any provision of this Note, either through
legal proceedings or otherwise, the Company shall reimburse the Holder for
attorneys’ fees and all other costs and expenses so incurred.
 
(r)           Usury.  Anything herein to the contrary notwithstanding, if during
any period for which interest is computed hereunder the amount of interest,
together with all fees, charges and other payments which are treated as interest
under applicable law, as provided for herein or in any other document executed
in connection herewith, would exceed the amount of such interest computed on the
basis of the Highest Lawful Rate, the Company shall not be obligated to pay, and
the Holder shall not be entitled to charge, collect, receive, reserve or take,
interest in excess of the Highest Lawful Rate.
 
IN WITNESS WHEREOF, the Company has caused this Note to be signed in its name by
its duly authorized officer on the date first above written.
 
HYTHIAM, INC.
 
By:
/s/ PETER L. DONATO
   
Peter L. Donato
   
Chief Financial Officer
 


 
7

--------------------------------------------------------------------------------